DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to the RCE filed 01/18/2021 and applicant’s arguments dated 01/18/2021.
Status of Claims
Claims 1, 9, and 15 are currently amended.
Claims 2-5, 8, 10, 12-14, 16-18, and 20 are originals.
Claims 6-7, 11, and 19 were previously presented.
Claims 1-20 are currently pending following this response.
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from attorney Brian D. Owens on 05/04/2021. Claims 1, 9, and 15 were amended as follow:
AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions and listings of claims in the application:

receiving information associated with an event from a user including at least food, venue, and services required for the event on a server;
automatically capturing historical data associated with the information for a past event similar to the event from a plurality of electronic resources;
automatically capturing additional data that affects 
generating a forecast for the event utilizing the server including at least projections for a plurality of physical assets and services required to manage the event utilizing the information, historical data, and the additional data; 
automatically scheduling 
automatically communicating one or more alerts to one or more devices associated with authorized users indicating 1) the forecast has been generated for the event, and 2) changes to the forecast generated in response to changes in the information or the additional data associated with the event, wherein the one or more alerts are communicated to schedule and allocate resources including the plurality of physical assets and the services of the event; and 
automatically rescheduling the resources for the event including the plurality of physical assets and the services in response to 
Claim 2 (Original): The method of claim 1, further comprising:
filtering the historical data for the event.

Claim 4 (Original): The method of claim 1, further comprising:
automatically updating the forecast in response to updates to the information and additional data.
Claim 5 (Original): The method of claim 4, further comprising:
communicating a comparison of an updated version of the forecast with a forecast originally calculated in response to updating the forecast.
Claim 6 (Previously Presented): The method of claim 1, wherein the physical assets and services include at least venue, equipment, and technology services.
Claim 7 (Previously Presented): The method of claim 1, further comprising:
automatically calculating forecast figures based on the historical data; and
analyzing data associated with the forecast figures to adjust the forecast figures existing.
Claim 8 (Original): The method of claim 1, further comprising:
evaluating anticipated risk, reach, and revenue performance associated with the event as part of the forecast.
Claim 9 (Currently Amended): A system for managing events, the system comprising: 
a server configured to interface with a website or applications installed on a plurality of electronic devices, the server is configured to receive information associated with an event from a user including at least venue, food, and services required for the event, automatically capture historical data associated with the information for the event in the past, and automatically capture data associated with the event from a plurality of digital resources, automatically generate a forecast for the event including at least projections for a plurality of physical assets and services required to manage the event for authorized users, schedule 
Claim 10 (Original): The system of claim 9, wherein the server filters the historical data for the event.

Claim 11 (Previously Presented): The system of claim 9, wherein the physical assets and services include at least venue, equipment or materials, and technology services, and wherein the event represents a future event, and wherein the historical data is associated with one or more previous events similar to the event.
Claim 12 (Original): The system of claim 9, wherein the server automatically updates the forecast in response to updates to the information and additional data.
Claim 13 (Original): The system of claim 9, wherein the server communicates a comparison of an updated version of the forecast with a forecast originally calculated in response to updating the forecast.
Claim 14 (Original): The system of claim 9, wherein the server evaluates anticipated risk, 
Claim 15 (Currently Amended): A server for performing forecasting for events comprising:
a processor for executing a set of instructions; and a memory for storing the set of instructions, wherein the set of instructions are configured to:
receive information associated with an event from a user including at least food, venue, and services required for the event;
automatically capture historical data associated with the information for a past event similar to the event;
automatically capture additional data that affects 
generate a forecast for the event including at least projections for a plurality of physical assets and services required to manage the event utilizing the information, the historical data, and the additional data;
automatically schedule 
communicate one or more alerts to one or more devices associated with the user indicating 1) the forecast has been generated, and 2) changes to the forecast generated in response to changes in the information or additional data associated with the event, wherein the one or more alerts are communicated to allocate resources including the plurality of physical assets and the services of the event; and
automatically reschedule the resources for the event including the plurality of physical assets and the services in response to 
Claim 16 (Original): The server of claim 15, wherein the set of instructions filters the historical data for the event.
Claim 17 (Original): The server of claim 15, wherein the set of instructions automatically updates the forecast in response to updates to the information and additional data.
Claim 18 (Original): The server of claim 17, wherein the set of instructions communicate a comparison of an updated version of the forecast with a forecast originally calculated in response to updating the forecast.
Claim 19 (Previously Presented): The server of claim 15, wherein the physical assets and services include at least venue, equipment, and technology services. 
Claim 20 (Original): The server of claim 15, wherein the set of instructions evaluate anticipated risk, reach, and revenue performance associated with the event as part of the forecast. 
Reasons for Allowance
	Previous office actions detail prosecution and reasons for allowing the claims under both the subject matter eligibility and anticipation/obviousness of prior arts.
With respect to the 35 USC § 112 rejection, The Examiner withdraws the rejections of claims 1-20 under 35 USC § 112 in view of the presently amended independent claims. 
With respect to the 35 USC § 101 rejection, the reasons for eligibility under 101 for the independent claims is in the limitation “and automatically rescheduling the resources for the event including the plurality of physical assets and the services in response changes to the forecast”. 
The above limitations integrate the claims into a practical application under Step 2A Prong two. In conclusion, the independent claims 1, 9, and 15 and the dependent claims thereof 
With respect to the 35 USC § 103 rejection, Applicant amended the independent claims as follow, “automatically capturing historical data associated with the information for a past event similar to the event from a plurality of electronic resources; automatically capturing additional data for the event from a plurality of digital resources utilizing the server; generating a forecast for the event utilizing the server including at least projections for a plurality of physical assets and services required to manage the event utilizing the information, historical data, and the additional data; automatically scheduling the resources for the event including the plurality of physical assets and the services in response to the forecast utilizing the server”. 
The Examiner believes that the above limitations are not anticipated by the cited prior arts references taken individually and in combination.
In conclusion, the pending claims are allowable over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Kisang Ryu SooCheong, (Shawn) Jang, Alfonso Sanchez, Forecasting Methods and Seasonal Adjustment for a University Foodservice Operation, Journal of Foodservice Business …, 2004 - Taylor & Francis
The publication discloses the study attempts to determine the degree of improvement in 
2) Katarina Grolinger, Western University, kgroling@uwo.ca, Andrea Zagar, Miriam AM Capretz Western University, Luke Seewald, Energy Cost Forecasting for Event Venues, Western University,Scholarship@Western. Electrical and Computer Engineering Publications Electrical and Computer Engineering Department, 2015.
The publication investigates energy cost forecasting in the context of entertainment event-organizing venues, which poses significant difficulty due to fluctuations in energy demand and wholesale electricity prices. The objective is to predict the overall cost of energy consumed during an entertainment event. Predictions are carried out separately for each event category and feature selection is used to select the most effective combination of event attributes for each category. Three machine learning approaches are considered: k-nearest neighbor (KNN) regression, support vector regression (SVR) and neural networks (NN). These approaches are evaluated on a case study involving a large event venue in Southern Ontario. In terms of prediction accuracy, KNN regression achieved the lowest average error. Error rates varied greatly among different event categories..
3) Wan-I Lee1, Cheng-Wu Chen2,3, Kung-Hsing Chen4, Tsung-Hao Chen5, and
Chia-Chi Liu6 – A COMPARATIVE STUDY ON THE FORECAST OF FRESH FOOD 
The publication discloses Different prediction methods give different performance predictions when used for daily fresh food sales forecasting. Logistic Regression (LR) is a good choice for binary data, the Moving Average (MA) method is good for simple prediction, while the Back-Propagation Neural Network (BPNN) method is good for long term data. In this study we develop and compare the performance of three sales forecasting models, based on the above three prediction methods, for the forecasting of fresh food sales in a point of sales (POS) database for convenience stores. Fresh food is characterized by two factors: its short shelf-life and its importance as a revenue producer for convenience stores. An efficient forecasting model would be helpful to increase sales volume and reduce waste at such stores.
4) Basak; Jayanta et al. (US 20100205039 A1) discloses techniques to enhance forecasting systems to take into account the effects of external events in the context of resource planning. In one aspect, an exemplary method for forecasting (which can be computer-implemented) includes the steps of obtaining as input at least a first future external event; and predicting at least one future effect of the at least one future external event. The at least first future external event is similar to at least a first past external event. Also included is forecasting future utilization of at least one tangible resource by superimposing events-normalized forecasted data and the at least one predicted future effect of the at least one future event similar to the at least first past external event.
5) Phillips, Robert L. et al. (US 20020120492 A1) discloses an event revenue management system that calculates event pricing to manage revenue and to maximize profit from the event. In particular, the system uses event parameters, including timing, resource, and 
6) Rowland; Joseph (US 8510145 B2) discloses a number of different ways to enable a person to plan events efficiently and conveniently, and it also enables a person to save, retrieve and modify details and aspects of the event. A suite of computer-implemented applications perform various aspects of event management, including guest list and seating management, task planning, vendor selection, budget control and gift recordation and tracking. The data gathered, processed and stored by different portions of the application suite is used seamlessly by other portions of the application suite to synergistically enhance the overall functioning of the system. The system may be a web-based Internet implementation where brides and other users can input and manipulate the information for the event planning system. Guests are provided a unique URL to a web page about the wedding, which contains information about the bride and groom. Guest preferences can be input and that information used to coordinate seating. The budgeter provides the user with task and vendor details to optimize planning.
7) Nixon; Gary S. (US 20070078697 A1) discloses the import process is fully scripted, including the flow for connecting to and retrieving data and the data map between the external data source and the system. This data may be single-use, recurring appointments or notifications, and links together user 1200, campaign 1010, and other pertinent system data such as the provider for the appointment and the service being provided.
8) Peng; Yefei (US 20160335576 A1) discloses a dispatch system is provided to collect and store historical passenger pick-up and drop-off data. The dispatch system can utilize the 
9) Krajcev; Dimitar et al. (US 20070039024 A1) discloses a management system based on arranging and managing hospitality accommodations surrounding an event. This is a fully integrated system for scheduling accommodations ranging from ticketing, transportation, hotel, food and beverages, and staff. The system provides its clients with an inventory including rooms, tickets, meals, and other services, which make the present system more of a business partner than just a service provider to its clients. The management system facilitates on-line planning of event hospitality programs specially customized for each client. A client may view an updated program at any time, gather information, make selections and export reports for client's own use. The system provides efficient, quick and accurate information necessary to assist clients in planning aspects of an event hospitality experience.
10) O'Sullivan; Patrick Joseph et al. (US 20120005613 A1) discloses rescheduling a resource reserved for the local meeting entry based upon, at least in part, the schedule change in the global meeting entry..
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623